Citation Nr: 9901621	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  97-14 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the decedents claim for service connection for 
residuals of a head injury and, if so, whether all of the 
evidence both old and new warrants a grant of that benefit 
for the purpose of payment of accrued benefits.

2.  Whether new and material evidence has been submitted to 
reopen the decedents claim for service connection for a 
nervous condition and, if so, whether all of the evidence 
both old and new warrants a grant of that benefit for the 
purpose of payment of accrued benefits.

3.  Entitlement to service connection for the cause of death 
of the appellants spouse.

4.  Basic eligibility for Survivors/Dependents Educational 
Assistance under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The Board of Veterans' Appeal (Board) previously denied 
service connection for residuals of a head injury and a 
nervous condition by decision issued in October 1979.

The San Juan, Puerto Rico, Department of Veterans (VA), 
Regional Office (RO), subsequently confirmed and continued 
the denial of the decedents claim for service connection for 
a nervous condition by rating decision issued in December 
1993, finding that new and material evidence had not been 
submitted with respect thereto. The decedent filed a timely 
notice of disagreement (NOD), and was issued a statement of 
the case (SOC) in March 1994.  The RO received his 
substantive appeal in May 1994.  Thereafter, the decedent was 
scheduled to attend a hearing before a Member of the Board at 
the local VARO (Travel Board hearing) in April 1996.  On 
April 17, 1996, the decedent indicated that he wished to 
cancel his scheduled Travel Board hearing and further 
requested that the RO reopen his claim for service connection 
for residuals of a head injury.  He died on July [redacted], 1996.  
The appellant is the decedents widow.

This case comes to the Board on appeal from February and 
March 1997 rating decisions of the San Juan VARO, which 
denied the accrued benefits, cause of death and Chapter 35 
claims.  The appellant filed a timely NOD, and was issued 
SOCs in April and May 1997.  The RO received her substantive 
appeals in April and June 1997.  The appellant was also 
issued a supplemental statement of the case as to the denial 
of her accrued benefit claims in August 1997.

Consideration of the cause of death and Chapter 35 claims by 
the Board is deferred pending the development requested in 
the remand portion of this decision.


CONTENTIONS OF APPELLANT ON APPEAL

The appellant contends, in essence, that there was new and 
material evidence on file at the time of her spouses death.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the decedent 's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that new and material evidence 
sufficient as to reopen the decedents claim for service 
connection for residuals of a head injury and for a 
psychiatric disability, for the purpose of payment of accrued 
benefits, has been submitted.


FINDINGS OF FACT

1.  Applications to reopen the decedents claim for service 
connection for residuals of a head injury and for a 
psychiatric disability were pending at the time of his death 
in July 1996.

2.  The Board previous denied service connection for 
residuals of a head injury and a psychiatric disability by 
decision issued in October 1979.

3.  The evidence added to the record subsequent to the 
October 1979 Board decision includes private medical opinion 
that the decedent had developed a psychiatric disability 
(organic brain syndrome) as a result of a head injury 
sustained while he was on ACDUTRA.

4.  The aforementioned private medical opinion, added to the 
record subsequent to the October 1979 Board decision, bears 
directly and substantially on service connection for 
residuals of a head injury and for a psychiatric disability, 
is not cumulative or redundant, and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim. 


CONCLUSIONS OF LAW

1.  The October 1979 Board decision which denied service 
connection for residuals of a head injury and a psychiatric 
disability is final.  38 U.S.C.A. § 7104(b) (1991).

2.  Additional evidence received since the Board denied 
service connection for residuals of a head injury in October 
1979 is new and material; thus the claim is reopened and must 
be considered on the basis of all of the evidence of record, 
both new and old. 38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The decedents DD Form 214MC shows that he was ordered to 
active duty for training (ACDUTRA) in the United States 
Marine Corps from November 1974 to March 1975.

Evidence that was on file at the time of the October 1979 
decision of the Board that denied service connection for 
residuals of a head injury and for a psychiatric disability 
included a December 1974 in-service clinical record which 
shows that the decedent was seen with a one-day history of 
dizziness, headache and confusion.  He had been hit on the 
left side of the head with a rifle butt.  He had some 
tenderness over the left temple.  The diagnostic impression 
was tension headache (HA) versus contusion on the left side 
of the head. 

VA treatment records and a hospital summary developed in 
March and April 1978 show that the decedent was treated for 
undifferentiated schizophrenia.  Subsequent medical records 
show treatment for schizophrenia and drug dependence.

Evidence added to the record since the October 1979 Board 
decision includes a June 1992 report of private psychiatric 
evaluation of the decedent.  The diagnoses were post 
traumatic organic brain syndrome, undifferentiated 
schizophrenia with paranoid and depressive features and HIV 
positive.  The private examiner noted that the decedent was a 
man who had a head trauma with the butt of a rifle, lost 
consciousness, and developed severe personality changes 
afterwards.  It was further noted that the record contained 
no evidence of psychological tests to rule out organicity 
secondary to head trauma.  So if there is no evidence of 
negative findings, it has to be accepted as a reasonable 
doubt an Organic Brain Syndrome Post Traumatic.  Other 
evidence added to the record shows post-service treatment for 
substance abuse and schizophrenia.

A Puerto Rico Department of Health Death Certificate 
indicates that the decedent died on July [redacted], 1996.  The Death 
Certificate further indicates that the immediate cause of the 
accidental death was intoxication due to cocaine and opiates.  

Analysis

Establishing service connection for a disability requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  

The United States Court of Veterans Appeals (Court) has 
provided instruction in determining which evidence is to be 
considered as newly presented for purposes of deciding 
whether to reopen a claim.  In Evans v. Brown, 9 Vet. App. 
273 (1996), the Court explained that in order to reopen a 
previously and finally disallowed claim (whether decided by 
the Board or an RO), there must be new and material evidence 
presented or secured since the time that the claim was 
finally disallowed on any basis, not only since the time that 
the claim was last disallowed on the merits.

Applying the Courts instruction to the instant case, it is 
noted that the last final disallowance of the decedents 
claim for service connection for residuals of a head injury 
and a psychiatric disability, on any basis, was promulgated 
in an October 1979 Board decision.  Under the appropriate 
laws and regulations, that decision is final, and the 
decedents claim may not be reopened and reviewed unless new 
and material evidence is submitted by or on behalf of the 
decedent.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 
20.1105 (1997).  In determining whether such new and material 
evidence has been submitted, the Court has further indicated 
that a two-step analysis is required.  Manio v. Derwinski, 1 
Vet. App. 140 (1991).  The first step is to determine whether 
new and material evidence has been submitted to reopen a 
claim.  If so, the second step, involving a review of the 
entire record to determine if there is a basis for allowing 
the claim, should then be undertaken.  New and material 
evidence is evidence which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself, or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1997).  
Additionally, when determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1991).

After review of the record, the Board finds that the 
additional evidence presented is new and material.  As a 
preliminary matter, it is noted that the evidence previously 
of record did not show that the decedent manifested any 
residuals of his in-service head trauma after service or that 
there was any link between the head injury and a psychiatric 
disability.  It is readily apparent, however, that the 
evidence submitted after the Boards 1979 decision, 
particularly the June 1992 statement of the decedents 
private doctor, suggests that he developed organic brain 
syndrome as a result of the head trauma during ACDUTRA.  For 
the first time, then, the record includes medical opinion 
linking chronic psychiatric disability to in-service injury.

This opinion is not only new but also new evidence 
pursuant to the strictures of 38 C.F.R. § 3.156(a) (1997), 
but is also material to the decedents claim in that this 
additional evidence, by itself or in connection with the 
evidence previously of record, is so significant that it must 
be considered in order to fairly decide the claim.

In view of the foregoing, the Board finds that new and 
material evidence has been received with regard to the claim 
for service connection for both residuals of a head injury 
and for a psychiatric disability, and that the claim should, 
therefore, be reopened.  38 U.S.C.A. § 5107 (West 1991); 38 
C.F.R. § 3.156(a) (1997).  De novo review of the claim is 
addressed in the remand portion of this decision. 


ORDER

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for residuals of a 
head injury and for a psychiatric disability, and to this 
extent the appeal is granted.


REMAND

Having reopened the claim for service connection for 
residuals of a head injury and a psychiatric disability, a de 
novo review of all the evidence by the RO, for purposes of 
determining whether the appellant is, in fact, entitled to 
payment of accrued benefits, is necessary.  Bernard v. Brown, 
4 Vet. App. 384 (1993).

The Board has a duty to assist the appellant in the 
development of facts pertinent to her claim.  38 U.S.C.A. § 
5107(a) (West 1991); 38 C.F.R. § 3.159 (1997).  This duty to 
assist involves obtaining relevant medical reports and 
examinations where indicated by the facts and circumstances 
of the individual case.  See Abernathy v. Principi, 3 Vet. 
App. 461 (1992); Roberts v. Derwinski, 2 Vet. App. 387 
(1992); Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
Littke v. Derwinski, 1 Vet App. 90 (1990); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Review of the evidence indicates that the decedent was in 
receipt of Social Security disability benefits.  Records 
pertaining to the award of such benefits by the Social 
Security Administration have not been associated with the 
record certified for appellate review.  Such records may be 
of significant probative value in determining whether service 
connection for the disability at issue may be granted.  As 
the Court held in Lind v. Principi, 3 Vet. App. 493, 494 
(1992), the VA should attempt to obtain records from other 
Federal agencies, including the SSA, when the VA has notice 
of the existence of such records.  Thus, the RO must request 
complete copies of the SSA records utilized in awarding the 
decedent disability benefits.

The Court has also stated that an opinion regarding current 
health or degree of disability is very probative, 
particularly if supported by clinical data, because the 
doctor has personal knowledge (the examination).  See 
Guerrieri v. Brown, 4 Vet. App. 467, 471- 72 (1993) and 
generally Layno v. Brown, 6 Vet. App. 465, 470 (1995).  In 
the instant case, the decedents June 1992 private doctor 
suggests that the decedent manifested an organic brain 
syndrome secondary to his in-service head trauma.  
Unfortunately, it is unclear from the record whether all of 
that doctors clinical data has been associated with the 
decedents claims folder.

Thus, to ensure that VA has met its duty to assist the 
appellant in developing all facts pertinent to her claim, the 
case is REMANDED to the RO for the following development:

1.  The RO should take the necessary 
steps to obtain any additional records of 
the decedents treatment by Miguel A. 
Cubano, M.D.; by the San Juan VA 
Hospital; and by the Hato Rey Psychiatric 
Hospital.

2.  The RO should ask the Social Security 
Administration for a copy of the 
administrative decision granting the 
decedent disability benefits, as well as 
any supporting documentation, to include 
all medical examination reports and 
treatment records. 

3.  Following completion of the above 
development, the RO should readjudicate 
the claims.  This includes de novo review 
of the record on the accrued benefits 
claim.

4.  If the determination remains adverse 
in any way, the RO should furnish the 
appellant and her representative a 
supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105 (West 
1991), which summarizes all of the 
evidence, both new and old, and sets 
forth the applicable legal criteria 
pertinent to this appeal.  

While this case is in remand status, the appellant and her 
representative are free to submit additional evidence and 
argument on the appealed issues.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992).

Consideration of the cause of death and Chapter 35 claims has 
been deferred pending the return of this case to the Board.

When the above development has been completed, the appellant 
and her representative should be afforded the opportunity to 
respond thereto.  Thereafter, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

	(CONTINUED ON NEXT PAGE)




		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).
- 2 -
